        Case 3:18-cv-00772-SDD-EWD             Document 217       07/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

 STEPHEN M. GRUVER, ET AL.                                                      CIVIL ACTION
 v.
 STATE OF LOUISIANA THROUGH THE BOARD                             NO. 3:18-cv-00772-SDD-EWD
 OF SUPERVISORS OF LOUISIANA STATE
 UNIVERSITY AND AGRICULTURAL AND
 MECHANICAL COLLEGE, ET AL.

             ORDER GRANTING PARTIAL DISMISSAL WITH PREJUDICE

        Considering the Joint Motion for Voluntary and Partial Dismissal of Claims against

Defendant Ryan M. Isto with Prejudice filed jointly by Plaintiffs, Stephen M. Gruver and Rae Ann

Gruver, individually and on behalf of Maxwell R. Gruver, deceased, and Defendant, Ryan M. Isto,

IT IS HEREBY ORDERED that Plaintiffs’ claims against Defendant Isto are PARTIALLY

DISMISSED WITH PREJUDICE as follows:

   1.   Plaintiffs’ claims against Defendant Isto which may be recovered directly against

        Defendant Isto and/or State Farm Fire and Casualty Company, in its capacity as

        homeowner’s insurer for Mark E. Isto and Ann M. Isto (Policy No. 26-BF-2410-6), only,

        are dismissed, with prejudice, and with each party to bear its own costs; and

   2. This Order applies only to Plaintiffs’ claims against Defendant Isto which may be

        recovered directly against Defendant Isto or State Farm, in its capacity as homeowner’s

        insurer for Mark E. Isto and Ann M. Isto, only; and

   3. Plaintiffs’ claims against Defendant Isto remain active and pending to the to the extent

        collectible coverage is afforded under any other applicable policy of insurance, including

        the VIP Homeowner’s Policy, Policy No. 151409848, issued by Allstate Insurance

        Company of Canada, Inc.; and
   Case 3:18-cv-00772-SDD-EWD              Document 217        07/01/20 Page 2 of 2




4. Defendant Isto shall remain in this action as a nominal Defendant to determine his legal

   liability for Plaintiffs’ claims, if any, and to determine the liability, if any, of any other

   insurers that may provide coverage to, for, or on behalf of Defendant Isto related to

   Plaintiffs’ claims against Defendant Isto; and

5. Plaintiffs’ claims also remain active and pending against all other Defendants with whom

   Plaintiffs have not settled.


Signed in Baton Rouge, Louisiana the 30th day of June, 2020.




                                     S
                                   CHIEF JUDGE SHELLY D. DICK
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
